Citation Nr: 1241840	
Decision Date: 12/07/12    Archive Date: 12/13/12

DOCKET NO.  10-31 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an effective date for an award of a 60 percent evaluation for residuals of a tendon graft of the fifth finger of the right hand, prior to July 31, 2002.

2.  Entitlement to an effective date for an award of a total disability rating based on individual unemployability (TDIU), prior to July 31, 2002.

3.  Entitlement to an effective date for an award of Dependents' Educational Assistance, prior to July 31, 2002.

4.  Entitlement to an effective date for an award of special monthly compensation based on loss of use of the right hand, prior to July 31, 2002.



REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran served on active duty from February 1972 to May 1974.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  In a January 2009 determination, the Board increased the 40 percent rating then in effect for residuals of a tendon graft of the fifth finger of the right hand to 60 percent.  The following month, the RO effectuated the Board's determination and assigned July 31, 2002 as the effective date of the award of the 60 percent evaluation.  By decision dated December 2009, the Board granted the Veteran's claim for a TDIU.  A January 2010 rating action assigned July 31, 2002 as the effective date for awards of TDIU and Dependents' Educational Assistance.  Finally, an August 2010 rating decision found there was clear and unmistakable error in the February 2009 rating action since it failed to consider whether an award of special monthly compensation based on loss of use of the right hand was warranted.  The RO granted special monthly compensation on account of loss of use of the right hand, and assigned July 31, 2002, as the effective date of the award.  The Veteran has disagreed with the effective date that was assigned for each of these awards.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.



REMAND

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to assist the appellant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

The record discloses that the Veteran has not been provided with the appropriate VCAA notice concerning what information and evidence are necessary to substantiate his claims for an earlier effective date for awards of a 60 percent evaluation for residuals of a tendon graft of the fifth finger of the right hand, a TDIU, Dependents' Educational Assistance and special monthly compensation based on loss of use of the right hand.  

Accordingly, the case is REMANDED for the following action:

1.  Send corrective VCAA notice to the Veteran and his representative regarding the claims for an earlier effective date for awards of a 60 percent evaluation for residuals of a tendon graft of the fifth finger of the right hand, a TDIU, Dependents' Educational Assistance and special monthly compensation based on loss of use of the right hand.  

2.  Based on any information submitted by the Veteran, appropriate development should be accomplished.

3.  Following completion of the above, the RO should review the evidence and determine whether the Veteran's claims may be granted.  If not, he and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



